Citation Nr: 0101364	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease with chronic back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review. 


FINDINGS OF FACT

1.  An unappealed rating decision in February 1959 denied a 
claim of entitlement to service connection for a back 
condition. 

2.  Evidence added to the record since the February 1959 RO 
rating decision which is new is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a back disorder.


CONCLUSIONS OF LAW

1.  The February 1959 RO rating decision that denied 
reopening a claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2000).

2.  The evidence received since February 1959 is not new and 
material, and the veteran's claim for service connection for 
a back disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for service connection for a back disorder was 
originally denied by the RO in April 1951.  In February 1958 
the Board denied the veteran's attempt to reopen his claim.  
In February 1959, the RO denied the veteran's claim to reopen 
a previously denied claim of entitlement to service 
connection for a back disorder.  

The veteran was notified of the RO's February 1959 decision 
that same month.  The letter notifying the veteran of the 
rating decision told him that, if he wished to appeal the 
decision, he should inform the RO.  In March 1959, the 
veteran notified VA's Central Office that he did not agree 
with the rating decision and requested that the file be 
returned for additional review "with the thought of possibly 
resubmitting the case for further consideration."  Three 
weeks later, the veteran again requested transfer of the 
file.  No additional correspondence was received from the 
veteran within the time period required for filing appeals.  
See 38 C.F.R. § 19.2 (1959).  

Because the veteran's statement that he did not agree with 
the rating decision was not filed with the RO, see id., and 
because he indicated that he was merely requesting a transfer 
of the claims folder with the intent of "possibly" filing 
an appeal at a later date, the Board finds that the veteran's 
March 1959 statement does not constitute a notice of 
disagreement to the February 1959 rating decision.  As the 
veteran did not file a timely notice of disagreement and 
substantive appeal, the February 1959 RO rating decision 
became final.  See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000); Person v. Brown, 5 Vet. 
App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis, including the lack of new and material evidence to 
reopen a prior final claim.  The evidence of record in March 
1959 consisted of the following: the veteran's service 
medical records that noted no complaint of, or treatment for, 
a back disorder; a March 1951 medical affidavit from a 
private physician who offered a diagnosis of a possible 
ruptured intervertebral disc; a statement from another 
private physician who wrote that he treated the veteran for a 
bad back in 1955; VA treatment records from 1957 that 
reported a diagnosis of a possible unstable joint, but 
explicitly found that there was no herniated nucleus 
pulposus; statements from various friends and relatives who 
attested that the veteran had a bad back; statements from 
service colleagues who recalled the veteran injuring his back 
in service; and a statement from a physician who recalled 
treating the veteran for a back disorder in service. 

The evidence received since March 1959 consists of the 
following: private treatment records from Dr. Holt, showing 
treatment for a back disorder from August to September 1995; 
an August 1998 statement from Dr. Lane, another private 
physician; statements from the veteran's friends and 
relatives; and oral testimony presented at a personal hearing 
before the RO in November 1999.  In addition, the Board notes 
that, in July 1998, the National Personnel Records Center 
notified the RO that searches had been conducted for 
additional service medical records but that no additional 
records had been found.  

Following a careful review of the evidence in this case, the 
Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156 in order to 
reopen his claim for service connection for a back 
disability.  The original denial of service connection in 
April 1951 was based on the absence of any findings of a 
chronic back disorder in service, as well as the absence of 
any medical evidence of a nexus between a possible ruptured 
intervertebral disc, diagnosed in March 1951, and the 
veteran's period of service.  The February 1958 Board 
decision determined that there was still no evidence of in-
service incurrence, and that the additional post service 
medical records submitted still did not show evidence of a 
nexus between the veteran's back disorder and service.  In 
February 1959, the RO denied reopening the claim on the 
grounds that no new and material evidence had been submitted.  
The Board notes that the record at that time did not contain 
a medical nexus opinion linking the veteran's post-service 
complaints and symptoms with service.  

The evidence received since February 1959 still does not 
establish that the veteran incurred a chronic back disorder 
in service.  The August 1998 statement from Dr. Thomas Lane 
is that the veteran's current back disorder "may be related 
to a previous [incident in service] in 1942.  I can offer no 
proof that it is nor that it isn't."  With regard to such 
purported medical opinions phrased in terms of "may," the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a medical, etiological opinion should be viewed 
in its full context, and not characterized solely by the 
medical professional's choice of words.  Lee v. Brown, 10 
Vet. App. 336, 339 (1997); Molloy v. Brown, 9 Vet. App. 513 
(1996). 

The Board finds that Dr. Lane's August 1998 statement, 
considered in its context, does not constitute a medical 
nexus opinion.  Viewing Dr. Lane's statement in its full 
context, it appears that his opinion was based on what the 
veteran told him, not on a review of the veteran's service 
medical records, as Dr. Lane indicated that he had "no 
proof" to support it.  A medical opinion based solely on a 
veteran's unsubstantiated history "can be no better than the 
facts alleged by the [veteran]."  Swann v. Brown 5 Vet. 
App. 229, 233 (1993).  The Board finds that, viewing Dr. 
Lane's statement in its full context, the phrase "I can 
offer no proof that it is nor that it isn't" renders the 
opinion too speculative to constitute competent evidence of a 
nexus with service.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran was held to be speculative).  Dr. Lane's statement 
itself admits of no basis in the evidence of record for the 
purported opinion.  

In consideration of the context of the words used in the 
medical etiological opinion, the Board notes that the Court 
has in other similar contexts found the medical opinion 
speculative or of no probative value.  In Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992), the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection; in Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), a physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis also implied "may 
or may not" and was deemed speculative; in Perman v. Brown, 
5 Vet. App. 237, 241 (1993), an examining physician's opinion 
to the effect that he could not give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension was "non-evidence"; in 
Bloom v. West, 12 Vet. App. 185 (1999), the Court held that a 
physician's opinion the veteran's time as a prisoner of war 
"could have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"; in Bostain v. West, 11 Vet. App. 124, 
128 (1998), the Court held that a physician's opinion that an 
unspecified preexisting service-related condition "may 
have" contributed to the veteran's death was too speculative 
to be new and material evidence.

The remaining evidence is similarly insufficient to reopen 
the veteran's claim as it does not constitute competent 
evidence of a nexus between current back disability and 
service.  Instead, such evidence either duplicates evidence 
already included in the claims folder and considered in 
earlier decisions, or it is cumulative of evidence already of 
record, in that it shows post-service complaints of, and 
treatment for, a back disorder, thus establishing that the 
veteran currently suffers from a back disorder, and has 
suffered from a back disorder beginning many years after 
service, facts that had already been established in earlier 
decisions.  

For these reasons, the Board finds that the evidence received 
since February 1959 is not, by itself or in connection with 
evidence already of record, so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board finds that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for a back disorder, and 
the appeal is denied.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156, 20.302, 20.1103. 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a back 
disorder, the appeal is denied. 


		
	JEFFREY D. PARKER
Acting Member, Board of Veterans' Appeals


 

